[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR DETERMINATION OF EQUITIES AND COMPENSATION (123) AND MOTION FOR DETERMINATION OF INTEREST (125)
Final judgment having been rendered in this matter on September 9, 1998, defendant has moved for a determination of the equities of Middletown Realty Associates Limited Partnership (MRALP) and International Data Systems, Inc. (IDS) in the additional compensation awarded in the final judgment.
On October 29, 1998, MRALP and IDS entered into a stipulation, filed with the court, that all sums due and owing from defendant City of Middletown by virtue of the decision of September 9, 1998 be paid to MRALP together with any interest due and owing as a result of the judgment. On November 2, 1998, defendant moved that the court set a rate of interest pursuant to General Statutes § 37-3c.
Section 37-3c allows the court to set interest on the amount of compensation awarded in condemnation cases that is reasonable and just. A review of applicable interest rates for the period involved indicates that a reasonable and just rate of interest CT Page 13403 would be 7.50%.
Accordingly, in accordance with the stipulation of October 29, 1998, it is determined that the additional compensation in the amount of $90,000, together with statutory interest, be awarded to MRALP.
Jose J. Purtill, Judge Trial Referee